Case: 21-50056      Document: 00516260678         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 30, 2022
                                   No. 21-50056
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Francisco Romero,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:20-CR-1587-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Francisco Romero has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Romero filed a pro se response objecting to his attorney’s motion to withdraw.
   After reviewing the briefing and the relevant portions of the record reflected


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50056     Document: 00516260678           Page: 2   Date Filed: 03/30/2022




                                    No. 21-50056


   therein, we agree with defense counsel that there is no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2